DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 06 September 2022.
Claims 1, 10, and 18 were amended.
Claims 1-20 are currently pending and have been examined. 

Claim Objections
Claims 5, 9, 13 and 18 objected to because of the following informalities:  
In Claims 5 and 13 “the third and fourth subsets” should be “the first subset and the second subset” to keep consistent terminology.
In Claims 9 and 18 “the first and second subsets” should be “the first subset and the second subset” to keep consistent terminology.
Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive. 
Rejections Under 35 U.S.C. § 101
Applicant argues that the instant claim limitation(s) are not “fundamental economic principles” and do not “use human inspection as a solution”. The 2019 PEG does not require citations to court cases, 
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

Furthermore the 2019 PEG is an incorporation of the results of many cases that have been held in regard to subject matter eligibility. 
“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such. Generating a risk metric is a tool used to determine risk of a fraudulent act (in the present claims), and acting on that risk metric has the purpose of averting user to potential fraud, thus attempting to mitigate the risk of fraud (in the present claims). While the claims may not outright state that they mitigate risk, their main purposes is to mitigate risk of fraud as admitted by the applicant (see remarks at page 12) “The claims as presented…are directed towards detecting fraud in computer data” The claims are directed to alerting a user of potential fraud such that a user may take corrective action, ergo they are directed towards “mitigating risk” of a potential case of fraud.
Applicant argues that the detection of anomalous or fraudulent transactions is a practical application of the exception. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that the section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
In response to applicant's argument that certain features integrate the claimed judicial exception into a practical application, it is noted that the features upon which applicant relies (i.e., training a supervised-learning model) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that the incorporation of their invention improves the efficiencies and performance of the processor or computer functionality. While not explicitly claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).)
Applicant argues that their claims are eligible for reasons similar to those in Finjan. Examiner respectfully disagrees. In Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), the claimed invention involves a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. In particular, the method generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code." This is an improvement over traditional virus scanning, which only recognized the presence of previously-identified viruses. The method also enables more flexible virus filtering and greater user customization. The instant claim sets do not involve virus scanning and do not recite more than mere implementation of an abstract idea onto a computer such that the claim set does not recite specific steps that accomplish a result that realizes an improvement in computer functionality. The case of Finjan does not apply.
Applicant argues that their claims are eligible for reasons similar to those in SRI International. Examiner respectfully disagrees. The claims in SRI International were found to not be directed to an abstract idea because the claims required analysis of data network packets that could not be reasonably accomplished by a human being such as computation of network delay, packet loss, or jitter relating to network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. The instant claim set is not concerned with such network analysis that requires a computer but rather is concerned with data feature analysis that could be reasonably accomplished by a human. The recited data feature analysis is not the same the network data analysis required in SRI international. The case of SRI International does not apply. For further analysis relating to network traffic collection and analysis see Example 40 of the Subject Matter Eligibility Examples.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite in part “the received computer data”. It is unclear if this received computer data is the same as the previously recited “computer data received through the receiving module” or if it is the previously recited “received data” that is stored in the database established as part of the computing system (which examiner notes is also computer data). Examiner will interpret it to recite “the received data” for purposes of examination.
Claims 1, 10 and 18 recite in part, “…the first subset and second subset…” it is unclear if this second subset is the same as the previously recited “second subset” or if it is a new “second subset”. Examiner will interpret it to recite “the second subset” for purposes of examination.
Claims 1 and 10 recite the limitation "the differences indicate an anomaly" in the last step. There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret it to recite “the one or more differences indicate an anomaly” for purposes of examination.
Claims 3 and 11 recite the limitation "the determined differences in the proportion".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret it to recite “the determined one or more differences in the proportion of the one or more second attributes” for purposes of examination.
Claims 3 and 11 recite in part “in first subset”. It is unclear if this first subset is the same as the previously recited “first subset or if it is a new “first subset”. Examiner will interpret it to recite “the first subset” for purposes of examination.
Claim 10 recites the limitation "the received computing data" in the storing step.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret it to recite “the computer data” for purposes of examination.
Claim 18 recites the limitation "the received data" in line 3 of the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the preamble to be of similar form to independent claim 1 which establishes received data for purposes of examination.
The term “undesired result” in claims 4 and 12 is a relative term which renders the claim indefinite. The term “undesired result” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b)(IV). Examiner will ignore the term “undesired” for purposes of examination.
The term “substantially similar” in claims 1, 5, 10, 13 and 18 is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP §2173.05(b)(III)(C) and MPEP §2173.05(b)(III)(D). Examiner will interpret the phrase “…substantially similar to the plurality of attributes associated with the data transactions…” to recite “…within a threshold deviation of the plurality of attributes associated with the data transactions…” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite two systems and a method for detecting anomalies in a distribution. These are machines and a process which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 10, and 18:
Claims 1, 10 and 18:
“divide the plurality of data transactions into two subsets consisting of a first subset and a second subset, the first subset of data transactions being associated with a first sub-type of the first attribute and the second subset of data transactions including all remaining data transactions associated with sub-types of the first attribute different than the first sub-type;”
“generate frequency tables for each of the first subset and second subset of data transactions based on the frequencies of the second attributes;”
“using the generated frequency tables, determine a proportion of the first subset associated with a particular second attribute and determine a proportion of the second subset associated with the particular second attribute;”
“based on the generated frequency tables and the determined proportions, determine one or more differences in a proportion of the one or more second attributes of the first subset and a proportion of the one or more second attributes of the second subset of data transactions;”
“determine that the one or more differences in the determined proportions lie within a set of values that indicate an anomaly in an expected distribution of the one or more second attributes;”
“based at least on the determination that the differences indicate an anomaly, reject any subsequently accessed data transactions that are associated with a plurality of attributes substantially similar to the plurality of attributes associated with the data transactions of the first subset and prevent the computer system from performing the action comprised in the rejected data transaction or subject the subsequently accessed data transactions to a further analysis process to determine whether the subsequently accessed data transactions should be rejected.”
Claim 10:
“dividing the plurality of data transactions into two subsets consisting of a first subset and a second subset, the first subset of data transactions being associated with a first sub-type of the first attribute and the second subset of data transactions including all remaining data transactions associated with sub-types of the first attribute different than the first sub-type;”
“generating frequency tables for each of the first subset and second subset of data transactions based on the frequencies of the second attributes;”
“using the generated frequency tables, determining a proportion of the first subset associated with a particular second attribute and determining a proportion of the second subset associated with the particular second attribute;”
“based on the generated frequency tables and the determined proportions, determining one or more differences in a proportion of the one or more second attributes of the first subset and a proportion of the one or more second attributes of the second subset of data transactions;”
“determining that the one or more differences in the determined proportions lie within a set of values that indicate an anomaly in an expected distribution of the one or more second attributes;”
“…associating the received computer data and associated values indicating anomalies in an expected distribution of the one or more second attributes”
“tagging, based at least on the determination that the differences indicate an anomaly, any subsequently accessed data transactions being associated with a plurality of attributes substantially similar to the plurality of attributes associated with the data transactions of the first subset;”
“based on the tagging, rejecting the subsequently accessed data transactions and preventing the computer system from performing the action comprised in the rejected data transaction or subjecting the subsequently accessed data transactions to a further analysis process to determine whether the subsequently accessed data transactions should be rejected.”
Claim 18:
“generate a first subset of the plurality of data transactions that are associated with a first sub-type of the first attribute;”
“generate a second subset of the plurality of data transactions including all remaining sub- types of the first attribute different from the first sub-type;”
“generate one or more frequency tables for the one or more second attributes included in the first and second subsets, the frequency tables being bounded by the one or more third attributes;”
“using the generated frequency tables, determine a proportion of the first subset associated with a particular second attribute and determine a proportion of the second subset associated with the particular second attribute;”
“determine, based on the one or more frequency tables and the determined proportions, if a distribution of a proportion of the one or more second attributes in the first subset is greater than the a distribution of the proportion of the one or more second attributes in the second subset, wherein a difference in the proportion between the subsets is indicative of an anomaly in an expected distribution of the one or more second attributes;”
“tag, based at least on a determination that the distribution of the proportion of the one or more second attributes in the first subset is indicative of an anomaly, any subsequently accessed data transactions being associated with a plurality of attributes substantially similar to the plurality of attributes associated with the data transactions of the first subset;”
“the plurality of attributes associated with the data transactions of the first subset;”
“based on the tagging, reject the subsequently accessed data transactions and prevent the computer system from performing the action comprised in the rejected data transaction or subjecting the subsequently accessed data transactions to a further analysis process to determine whether the subsequently accessed data transactions should be rejected.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components. That is, other than reciting “at least one processor”, “a receiving module”, “a database…”, or “a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor…” nothing in the claims’ elements precludes the steps from practically describing Fundamental Economic Principles or Practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk. Mitigating risk is described when determining anomalies in data, rejecting data transactions, preventing subsequent actions based on said anomalies, or subjecting the data transactions to further analysis to determine whether the data transactions should be rejected. If a claim limitations, under their broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2-3, 5, 9, 11 and 13 are directed to the following:
Claim(s) 2:
“tagging the subsequently accessed data transactions;”
“based on the tagging, rejecting the subsequently accessed data transactions or subject the subsequently accessed data transactions to the further review process.”
Claim(s) 3:
“…a predetermined threshold, wherein the subsequently accessed data transactions are rejected or subjected to the further review process when the determined differences in the proportion of the one or more second attributes in first subset exceed the threshold.”
Claim(s) 5 and 13:
“group the plurality of data transactions into a third subset of data transactions that are associated with a second sub-type of the first attribute and a fourth subset of data transactions that includes any remaining sub-types of the first attribute;”
“compare the one or more second attributes in the third subset of data transactions with the one or more second attributes in the fourth subset of data transactions;”
“based on the comparison, determine if there is one or more differences in a proportion of the one or more second attributes between the third and fourth subsets of data transactions, the one or more determined differences being indicative of the anomaly in the expected distribution of the one or more second attributes;”
“based at least on a determination that there are one or more differences in the proportion of the one or more second attributes between the third and fourth subsets of data transactions, reject any subsequently accessed data transactions that are associated with a plurality of attributes substantially similar to the plurality of attributes associated with the data transactions of the third subset or subject the subsequently accessed data transactions to a further review process.”
Claim(s) 9:
“…wherein determining if there are one or more differences in a proportion of the one or more second attributes between the first and second subsets comprises generating one or more frequency tables that show the proportion of the one or more second attributes.”
Claim(s) 11:
“…wherein the subsequently accessed data transactions are rejected or subjected to the further review process when the determined differences in the proportion of the one or more second attributes in first subset exceeds a predetermined threshold.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Certain Methods of Organizing Human Activity which include Fundamental Economic Principles or Practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 4, 6-8, 12, 14-17 and 19-20 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 4 and 12:
“…wherein the anomaly in the expected distribution of the one or more second attributes is indicative of an undesired result currently occurring in the data transactions of the first subset.”
Claim(s) 6, 14 and 19:
“…wherein the first attribute is one of an account country, a product name, a product type, a disease, or experiment type.”
Claim(s) 7, 15 and 20:
“…wherein the one or more second attributes are one or more of a browser type or its hash, browser font size or its hash, operating system font size or its hash; browser window size or its hash, device screen resolution or its hash, email pattern, or email domain.”
Claim(s) 8 and 16:
“…wherein the one or more plurality of attributes for each data transaction further includes one or more conditional attributes, the one or more conditional attributes defining the expected distribution of the one or more second attributes.”
Claim(s) 17:
“…wherein the one or more conditional attributes includes one or more of geographic location, specific time, or specific language.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1 and 18:
“at least one processor;”
“a receiving module;”
“a database configured to …”
“…store information associated with the received data;”
“a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to:”
“access computer data…, the data comprising a plurality of data transactions, each data transaction comprising an action to be performed by the computing system, and each data transaction associated with a plurality of attributes that provide information associated with the each data transaction, the plurality of attributes including a first attribute that defines a data transaction type having a plurality of sub-types and including one or more second attributes;”
“…received through the receiving module…”
Claim 10:
“accessing, at a processor of the computing system, through a receiving module, computer data comprising a plurality of data transactions, each data transaction comprising an action to be performed by the computing system, and each data transaction associated with a plurality of attributes that provide information associated with the each data transaction, the plurality of attributes including a first attribute that defines a data transaction type having a plurality of sub- types and including one or more second attributes;”
“store information…;”
“…in a database…”
The computer components (processor, receiving module, database, and computer readable hardware storage device) are recited at a high level of generality (i.e. as a generic processor, generic storage, and a generic receiving module) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The storing, receiving and accessing steps are recited at a high-level of generality (i.e., as generally storing, generally receiving and generally accessing) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The dependent claims contain no additional elements.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraph [0034] of the specification). The components are described as: “Embodiments described herein may comprise or utilize a special purpose or general-purpose computing system including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for storing and accessing various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolkowitz et al. (US 2011/0251951 A1) discloses observing values for attributes being unusual among all transactions using frequency distributions.
Yu et al. (US 2017/0148024 A1) discloses grouping data with sub attributes.
Hunter et al. (US 2016/0253672 A1) discloses identifying a subject entity from the group, a subject feature set associated with the subject entity from the plurality of feature sets, remaining entities, other than the subject entity, from the group, and remaining feature sets associated with the remaining entities from the plurality of feature sets.
Miltonberger (WO 2009/152465 A1) discloses fraud matching enabling a comparison between data of one session and all other data of an institution in order to identify all sessions having one or more similar parameters.
Sorournejad et al. (“A Survey of Credit Card Fraud Detection Techniques: Data and Technique Oriented Perspective”) discloses anomaly detection using machine learning methods and division of transaction datasets to determine fraud. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691